DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fiber-reinforced resin (claim 1) and a layer of non-conducting composite material coating the individual magnets (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. (Foreign Patent Document No.: EP 1780878 A1) in view of Vignon et al. (Foreign Patent Document No.: FR 2996378 A1) and Offringa et al. (Foreign Patent Document No.: EP 0996212 A1).
For claim 1, Krebs et al. disclose the claimed invention of a rotor (reference numeral 2) of an electromagnetic motor or generator with a radial flux that has at least one cylindrical support (reference numeral 9) that houses a plurality of magnets (reference numeral 8, see figures 1-3), whereby this at least one support (reference numeral 9) comprises a cylindrical mesh structure that has mesh elements (reference 
Having a space left between the housing and the individual magnet which is filled by a fiber-reinforced resin is a known skill as exhibited by Vignon et al. which discloses adhesive filling the magnet space (see translation of Vignon et al., Description, page 13, lines 16-24).  Having a layer of composite material coating the magnets is a known skill as exhibited by Offringa et al. (see paragraph [0022], and figure 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the space filled by resin between the magnet and housing as disclosed by Vignon et al. and also have the magnets coated by a layer of composite material as disclosed by Offringa et al. for the magnets of Krebs et al. for predictably providing desirable configuration for securing the magnet components of the device.  
For claim 2, Krebs et al. disclose the at least one mesh (reference numeral 9) being in the form of a honeycomb (see figure 3) that has housings with a hexagonal cross section (see paragraph [0047]).  

For claim 5, Krebs et al. disclose the mesh structure (reference numeral 9) can be made of plastic (see paragraph [0018]), i.e. the mesh structure being made of a material that does not conduct electricity.  
For claim 6, Krebs et al. disclose the mesh structure (reference numeral 9) having a longitudinal axis that coincides with the axis of rotation of the rotor (see figures 1, 2), and each block (reference numeral 8) extending radially in relation to the longitudinal axis of the mesh (see figures 1-3).  
For claim 7, Krebs et al. in view of Vignon et al. and Offringa et al. disclose the claimed invention except for the layer of composite comprising reinforcement fibers such as glass fibers or fibers of plastic material.  Offringa et al. disclose the layer of composite material being made of fibers (see paragraph [0022]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fiber material as disclosed by Offringa et al. for the layer of composite of Krebs et al. in view of Vignon et al. and Offringa et al. for predictably providing desirable configuration for securing the magnet components of the device.  
For claim 8, Krebs et al. in view of Vignon et al. and Offringa et al. disclose the claimed invention except for a single-layer or multi-layer material being introduced into a space between the mesh structure and the individual magnet.  Vignon et al. already 
For claim 9, Krebs et al. disclose an electromagnetic motor or generator with a radial flux (see the Abstract), characterized in that it comprises at least one rotor (see figures 1-3) as recited in claim 1 and at least one stator (reference numeral 16, figure 1).  
For claim 10, Krebs et al. disclose two stators (one stator on the outer radius of rotor 2 and another stator on the inner radius of rotor 2, see figure 4) and a rotor (reference numeral 2, figure 4), the cylindrical rotor having a cylindrical support (reference numeral 9) that has separation branches (between the magnets 8a, 8b can be considered separation branches, see figure 3) extending axially over the cylindrical support (reference numeral 9) and the separation branches axially delimit magnet structures (reference numerals 8a, 8b) composed of the mesh structure and individual magnets (see figure 3).  
For claim 13, the recited method steps, i.e. “comprises the following steps: positioning and retention of individual magnets (4) at a distance from one another by the .  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al. in view of Vignon et al. and Offringa et al. as applied to claim 1 above, and further in view of Bartels et al. (Foreign Patent Document No.: FR 1475501 A).
For claim 3, Krebs et al. in view of Vignon et al. and Offringa et al. disclose the claimed invention except for each individual magnet being advantageously in the form of an elongated block that penetrates lengthwise into its associated housing and extends along the thickness of the mesh structure, whereby the elongated block is cylindrical or in the form of a polyhedron with at least one flat longitudinal face and, when the at least one mesh structure is in the form of honeycomb, each block has a hexagonal longitudinal face.  Bartels et al. disclose magnet components (reference numeral 1) in the form of an elongated block penetrating lengthwise into the housing (see figures 1-3), and when applied to the magnet of Krebs et al. in view of Vignon et al. and Offringa et al. this would disclose each individual magnet being advantageously in the form of an elongated block that penetrates lengthwise into its associated housing and extends along the thickness of the mesh structure, whereby the elongated block is cylindrical or in the form of a polyhedron with at least one flat longitudinal face and, .  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 12 is also objected to for its dependency upon aforementioned claim 11.  

The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of the claimed invention, the prior art of record do not sufficiently disclose the combination of features including a binding band covering one extremity of the rotor in proximity to the cylindrical support, an inside covering cylinder being inserted in the interior of the cylindrical support and an outside covering cylinder being inserted over the outside of the cylindrical support over the external periphery of the cylindrical support as recited in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of magnet configurations: US 20130154397 A1 (SULLIVAN; John T.), US 20020125780 A1 (Shiratori, Satoru).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEX W MOK/Primary Examiner, Art Unit 2834